Exhibit 10.1

 

 

March 15, 2007

 

 

PERSONAL & CONFIDENTIAL

 

Scott A. Bloom

6 Berkeley Place

Westport, CT 06880

 

Dear Scott:

 

I am pleased to extend this offer of employment to you as the Executive Vice
President, Corporate Development and Chief Administrative Officer of NYFIX, Inc.
(“NYFIX” or the “Company”) at our 100 Wall Street location. In your new
position, you will report to the Chief Executive Officer of NYFIX and be a
member of the Company’s Executive Committee. Your start date is to be March 28.
Your initial job duties shall be as set forth on Attachment “A”. (Please note
that this offer is contingent upon approval by NYFIX’s Board of Directors.)

 

You will be compensated at a base salary at the annual rate of $300,000, payable
in accordance with NYFIX’s ordinary payroll practices. You will be eligible to
receive, pursuant to the annual management bonus program maintained by NYFIX for
similarly situated employees, annual incentive compensation in the form of a
bonus targeted at 60% of your base salary, prorated for 2007. Your bonus will be
based upon performance against targets to be determined by NYFIX. In addition,
the Company will reimburse you for reasonable out-of-pocket relocation costs
(including but not limited to brokers’ fees and other closing costs and fees
associated with the sale of your existing home and the purchase of your
relocated home) of $100,000, if incurred within twelve (12) months of your start
date, provided that your relocated residence is closer to NYFIX’s Wall Street
office than your current residence. This reimbursement shall be subject to
repayment to NYFIX in the event you voluntarily terminate your employment
without Good Reason or are terminated for Cause (as defined on Attachment “A”)
within the first twelve (12) months of your employment.

 

Pending (and promptly in the ordinary course after) adoption by the Company’s
Compensation Committee, Board of Directors and Shareholders, of NYFIX’s 2007
Equity Incentive Plan (the “Plan”), and its effectiveness, you will be entitled
to an initial equity award thereunder in an amount and type intended to reflect
your senior management role. In the event that such equity award is not made in
2007, your bonus for 2007 will be targeted at not less than $230,000 (instead of
the 60% of base salary target bonus referenced above), prorated for 2007, and
shall be based upon performance against targets as referenced above.

 

You will be eligible to receive four (4) weeks of vacation each calendar year,
prorated for 2007.

 

 

Subject to the terms and conditions of the Articles of Association and By-Laws
of the Company (in each case, as in effect from time to time), the Company
agrees to indemnify and hold you harmless to the fullest extent permitted by the
laws of the State of Delaware, as in effect at the time of the subject act or
omission. In connection therewith, you shall be entitled to the protection of
insurance policies, which the Company shall maintain at commercially reasonable
levels, for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by you in
connection with any action, suit or proceeding to which you may be made a party
by reason of your being or having been an officer or employee of the Company.
This provision shall survive any termination of your employment with the
Company.

 

NYFIX offers employees and their eligible dependents a variety of group health
insurance benefits, the premium costs of which are currently shared by employees
and NYFIX. Coverage under these programs commences on the first day of
employment. Information regarding these programs and other company benefits
along with guidelines concerning employment may be found in NYFIX’ Employee
Handbook, a copy of which is issued at the beginning of one’s employment and is
available at any time from NYFIX’ Human Resources department.

 

I would appreciate your considering our offer and advising me of your decision
by March 19, 2007. NYFIX will be unable to hold the offer open beyond this date.
This offer is contingent upon your providing the Company sufficient proof of
your authorization to work in the United States. On your first day of work
please bring documents sufficient to complete the required U.S. Citizenship and
Immigration Services I-9 form. For your convenience, a list of acceptable
documents is attached to this letter.

 

You should be aware that NYFIX employees are not permitted to make any
unauthorized use of documents or other information in their employment with
NYFIX which could properly be considered or construed to be confidential or
proprietary information of another individual or company. Likewise, NYFIX
employees may not bring with them any confidential documents or other forms of
tangible confidential information onto the premises of NYFIX relating to their
prior employer(s)’ business.

 

This letter will also confirm that (a) you have furnished to NYFIX or its’
counsel a copy of any existing employment agreements you may have with any prior
employer(s), and (b) you are subject to no contractual or other restriction or
obligation which is inconsistent with your accepting this offer of employment
and performing your duties.

 

As an inducement to cause NYFIX to extend this employment offer you must sign
the accompanying documents (the “Ancillary Agreements”) that set forth the
obligations you will have to NYFIX upon becoming an employee concerning,
generally, non-competition with NYFIX, non-solicitation of NYFIX’ clients or
employees, the ownership of inventions and intellectual property and
confidential treatment of NYFIX information. You also must sign the accompanying
arbitration agreement.

 

 

To the extent not inconsistent with the terms of this letter agreement and the
Ancillary Agreements, your employment with NYFIX will be governed by the
company’s policies and procedures which may change from time to time. As set
forth above, you should consult the Employee Handbook with respect to questions
concerning the terms and conditions of your employment. In addition, due to the
technically sophisticated nature of its business, NYFIX has a number of policies
regarding use of and access to its computer and other electronic systems. By
accepting this offer of employment you are agreeing that you will abide by and
remain familiar with NYFIX’ various policies and procedures that will be
applicable to you.

 

While we certainly hope that your employment with NYFIX will be long and
mutually rewarding, this offer is not a guarantee of employment for a specific
period of time. You should understand that you are an employee at-will, which
means that either you or NYFIX may terminate your employment for any reason, at
any time, with or without notice. Please understand that no supervisor, manager
or representative of NYFIX other than the Chief Executive Officer or the Chief
Financial Officer has the authority to enter into any agreement with you for
employment for any specified period of time or to make any promises or
commitments contrary to the forgoing. Further, any employment agreement entered
into by the Chief Executive Officer or the Chief Financial Officer shall not be
enforceable unless it is in a formal written agreement and signed by you and one
of these designated company representatives. Notwithstanding the above, in the
event you terminate your employment for “Good Reason” or the Company terminates
your employment without “Cause” (“Good Reason” and “Cause” are defined on
Attachment “A”), you will receive twelve (12) months’ base pay at your
then-current rate, less required withholdings, provided that you execute a
release document in form and substance acceptable to NYFIX in its reasonable
discretion (a “Release”). Alternatively, in the event you terminate your
employment for Good Reason or the Company terminates your employment without
Cause within 1 year of a Change in Control, as defined in Attachment “A”, you
will receive the following termination benefits and payments provided you
exercise a Release: i) A pro rata annual bonus, less required withholdings, ii)
Twelve (12) months’ base pay at your then-current rate, less required
withholdings; (iii) Only until such time as the first tranche of restricted
stock options, equity compensation, or the like, granted to you vests (if any),
you will be paid an amount equal to your Target Bonus, at target, with such
Target Bonus pro-rated for the length of the twelve (12) month period. Such
amounts shall be paid at the same time as annual bonuses for each such fiscal
year are actually paid by NYFIX to its similarly-situated employees; and (iv) In
the event that you elect in a timely manner to continue basic medical and dental
insurance coverage (“Coverage”) pursuant to the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), NYFIX shall reimburse you for your share
of the premium of maintaining your COBRA continuation coverage for one year from
the termination date (the “Subsidized Period”); provided, however, that in the
event you commence comparable benefit coverage with a subsequent employer during
the Subsidized Period (“Comparable Coverage”), you shall provide NYFIX with
written notice of such Comparable Coverage and the date upon which such
Comparable Coverage commences within 5 days of the commencement thereof, and

 

your benefit coverage with NYFIX shall cease as of the date such Comparable
Coverage with a subsequent employer commences. Unless such coverage has so
ceased, after the Subsidized Period, you may continue such coverage at your
expense at the applicable COBRA rate for the duration of the COBRA period, if
any. In lieu of the above, NYFIX shall use reasonable efforts to continue
Coverage in place for the twelve (12) month severance period, for the benefit of
you and your dependents, following which you may elect COBRA coverage at your
own expense; in the event that NYFIX cannot do so, or cannot do so at a
reasonable rate, NYFIX will, instead, following the “Subsidized Period”,
reimburse you for the costs associated with Comparable Coverage for a period of
twelve (12) months following the twelve (12) month severance period up to $1,500
per month but only in the event that you are not then otherwise eligible for
Comparable Coverage.

 

This offer constitutes the entire understanding and contains a complete
statement of all the agreements between you and NYFIX and supersedes all prior
and contemporaneous verbal or written agreements, understandings or
communications.

 

Thank you for your interest in employment with NYFIX. We look forward to hearing
from you soon. Meanwhile, if you have any questions regarding our offer or NYFIX
more generally, please contact me.

 

 

Very truly yours,

/s/ Steven R. Vigliotti

 

 

Steven R. Vigliotti

 

Chief Financial Officer
3/29/07

 

Accepted and Agreed:

 

           /s/ Scott A. Bloom           

 

Scott A. Bloom

 

 

                3/15/07                

[Date]

 



 

Attachment A

 

Responsibilities include managing the Legal Department; managing the Human
Resources Department; managing Contracts Administration; Managing M & A
activities; acting as Corporate Secretary and managing Board and Committee
processes and matters including meeting logistics, communications and other
administrative matters; together with the CFO, oversee brokerage compliance and
firm-wide risk management; assume the General Counsel role and other hands-on
legal/management/strategic duties as may be assigned by the Company as and if
needed.

 

The term “Good Reason” shall mean the occurrence of any of the following events:
(i) a material diminution in your duties; (ii) a material reduction in your base
salary; or (iii) a relocation of your principal office to a location greater
than fifty (50) surface miles from your prior office.

 

The term “Cause” shall mean (i) any act of gross negligence or willful
misconduct on your part in the course of your employment hereunder, which is, or
could reasonably be expected to result in, material injury to the business or
reputation of the Company or its affiliates; (ii) your willful failure or
refusal to perform in any material respect your duties or responsibilities under
this letter agreement; (iii) misappropriation by you of any assets or business
opportunities of the Company or any of its Affiliates; (iv) embezzlement or
fraud committed by you or at your direction; (v) Your conviction by a court of
competent jurisdiction of, or pleading “guilty” or “no contest” to, (x) a
felony, or (y) any other crime of moral turpitude; or (vi) Your breach of any
material provision of this letter agreement. For purposes of this definition, no
act or failure to act shall be deemed “willful” unless done or omitted in bad
faith or without a reasonable belief that such act or omission was in the best
interests of the Company.

 

The term “Change in Control” shall mean the definition of that term in the NYFIX
2007 Equity Plan.

 

 

 